DETAILED ACTION
Claims 1 and 5 are currently amended.  A complete action on the merits of pending claims 1-20 appears below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment
Acknowledgment is made to the applicant’s amendments filed 11/18/21.
Claim Interpretation
Many of the limitations below are product by process limitation, for instance, the coating limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698; 227 USPQ 964, 966 (Fed. Cir. 1985).  
Claim Rejections - 35 USC § 102
Claims 1-7, 9-12, and 14-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Edwards et al. US 20020138075.
Regarding claim 1, Edwards teaches at least one microfinger (Fig. 13 basket treatment end); and at least one sensing tip coupled to the at least one microfinger (par. [0097] and par. [0105] the impedance sensor is positioned on needle electrode 90, the at least one sensing tip comprising an isolation layer selectively coated over one or more regions of the at least one sensing tip (Fig. 13 92) to expose an electrically 
Regarding claim 2, Edwards teaches wherein the isolation layer is configured so as to substantially electrically isolate the at least one sensing tip from a cavity of the lumen (par. [0096] and Fig. 13 the conductive segment of the needle electrode 90 is fully in the wall with insulated layer 92 partially in the wall making the tip isolated from the cavity).
Regarding claim 3, Edwards teaches wherein when the at least one microfinger biases the at least one sensing tip against the region of the wall, the exposed electrically conducting material of the at least one sensing tip is isolated from adjacent fluid in the lumen by the isolation layer (par. [0096] and Fig. 13 the needle electrode 90 and insulation layer 92 make up the microfinger having an elongated structure and it is shown biasing a region against a wall 26).
Regarding claim 4, Edwards teaches wherein the isolation layer comprises at least one of an oxide layer, a dielectric coating, a polymer layer and a lubricious layer (par. [0096] polyimides or polyamides).
Regarding claim 5, Edwards teaches wherein the microsurgical tool is configured to utilize one or more of the bioimpedance measurement obtained from the one or more electrodes of the at least one sensing tip to determine a state of isolation between the at least one sensing tip and a local fluid in the lumen (par. [0105] impedance is used to see if there is a nerve present thus not blood).
Regarding claim 6, Edwards teaches wherein the local fluid in the lumen comprise blood (par. [0105] impedance is used to see if there is a nerve present thus not blood).
Regarding claim 7, Edwards teaches wherein the at least one sensing tip comprises at least one core flexure (Fig. 13 44) with the isolation layer selectively coated over one or more regions thereof (Fig. 15 94 is over 44).
Regarding claim 9, Edwards teaches wherein one or more exposed regions of the at least one core flexure are coated with one or more electrode materials (Fig. 13 90).
Regarding claim 10, Edwards teaches wherein the one or more electrode materials comprise at least one of a metal, a metal alloy, a conducting polymer, a composite, a carbon material and a conjugated polymer (par. [0096] steel).
Regarding claim 11, Edwards teaches wherein the one or more exposed regions of the at least one core flexure are oriented to one side of a neutral axis of the at least one core flexure (Figs. 13 and 16 the microfinger has a bend in it and there would be a neutral axis through it, since the tip of the electrode is slanted because it is a needle it is orientated to one side of the axis).
Regarding claim 12, Edwards teaches wherein the electrophysiological signals are related to one or more of water concentration, tone, evoked potential, remote stimulation of nervous activity, an electromyographic signal, a mechanomyographic signal, a local field potential, an electroacoustic event, vasodilation, vessel wall stiffness, muscle sympathetic nerve activity, central sympathetic drive, tissue tone, and nerve traffic (par. [0105]-[0106] sensor 140 uses impedance to locate nerves and sends the impedances to the control system where the data is quantified).
Regarding claim 14, Edwards teaches wherein the at least one microfinger is configured so as to substantially maintain contact with the wall of the lumen while the at least one microfinger is swept longitudinally at least one of down the lumen and circumferentially around the lumen (par. [0082] force applied by 44 is sufficient to meet the functional limitation with the spring contact force).
Regarding claim 15, Edwards teaches wherein the at least one microfinger is configured so as to substantially maintain a constant force against the wall of the lumen during relative movement there between (Fig. 13 the microfingers are attached to arms 
Regarding claim 16, Edwards teaches wherein the at least one microfinger comprises an active material element, the active material element being configured to alter the contact force between the sensing tip and the wall upon receipt of a control signal (Fig. 13 the microfingers are attached to arms 44, par. [0097] the arms deploy the basket configuration, par. [0082] the arms are made of nitinol).
Regarding claim 17, Edwards teaches wherein the at least one microfinger is configured so as to be deployed from a delivery catheter (Figs. 2b and 13).
Regarding claim 18, Edwards teaches wherein at least a portion of the delivery catheter has a diameter less than 3 millimeters (par. [0080] says that introducer 21 is 0.1 in (2.54 mm).
Claim Rejections - 35 USC § 103
Claim 8, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards.
Regarding claim 8, Edwards does not explicitly teach wherein the at least one core flexure comprises an electrically conducting superelastic spring-like material (par. [0082] the arms are made of nitinol). 
Edwards does not explicitly teach wherein the isolation layer comprise a radio-opaque coating.  However, Edwards does teach where the treatment apparatus can have radiopaque markers (par. [0078]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the isolation layer to have the radiopaque marks 
Regarding claim 19, Edwards does not explicitly teach wherein the at least one microfinger has a characteristic width of less than 150 micrometers.
However, Edwards does teach that electrode 88 has a surface area or 0.1 mm2 to 100 cm2 and the electrode can be a variety of shapes (par. [0095]), electrode 90 is a configuration of electrode 88 (par. [0096]).
It would have been obvious for a person of ordinary skill in the art at the time of the invention to know that a width less than 150 um would be an option for a shape with a surface area of 0.1 mm2 to 100 cm2.  Additionally, par. [0108] states that the lesion formation is between 0.1 and 4 mm, lesions are not formed smaller than the electrode that is used to make them.
Regarding claim 20, Edwards teaches wherein the plurality of microfingers are configured to form at least one of a cage, a mesh, and a stent-like structure (Fig. 13 and 17). 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards in view of Zdeblick et al US 20040193021.
Regarding claim 13, Edwards does not explicitly teach Edwards does not explicitly teach wherein the at least one sensing tip is electrically coupled with a microcircuit, the microcircuit being configured to condition the one or more electrophysiological signals, the microcircuit being embedded into at least one of the sensing tip and the microfinger. 

It would have been obvious for a person of ordinary skill in the art at the time of the invention to modify the device of Edwards with the in the body data conditioning chip of Zdeblick so there could be a multitude of sensors sensing different parameters coming together in one unit (Zdeblick pars. [0054] and [0056]).  Further, it would have been obvious to one having ordinary skill in the art at the time of the invention move the amplifier or AC/DC converter of Edwards into the body by the sensing tip, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive. The applicant alleges that the amendments overcome the Edwards reference without pointing out why.  As seen in par. [0092], the device is capable of acting in a monopolar manner with a return electrode positioned on the patient.  Par. [0106] states that the nerve impedance is being monitored with the delivery of power; additionally, par. [0105] states that impedance is used to locate the nerve.  Thus, the electrical current is flowing between the electrode tip and the electrode on the patient while determining impedance.  This makes the bioimpedance measurement between .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794